Russell, C. J.
The newly discovered evidence offered in support of the motion for a new trial being of such a character as probably would cause a different result upon another investigation, the trial judge erred in overruling the motion. Although newly discovered evidence may be somewhat cumulative of testimony previously introduced, and impeaching in its character, the real ultimate criterion by which the merit of such testimony should be measured is the probability of a different result. Mitchell v. State, 6 Ga. App. 554 (4), 558 (65 S. E. 326); Nolan v. State, 14 Ga. App. 824 (82. S. E. 377), and citations.

Judgment reversed.